 



Exhibit 10.4d
AMENDMENT TO
STOCK APPRECIATION RIGHTS AGREEMENT(S)
     THIS AMENDMENT TO STOCK APPRECIATION RIGHTS AGREEMENT(S) (this
“Amendment”), is made as of      , 2007, by and between Opnext, Inc. (the
“Company”) and      (the “Participant”). Capitalized terms used and not
otherwise defined herein shall have the meanings ascribed to such terms in the
Plan and the SAR Agreement (each as defined below).
     WHEREAS, the Company maintains the Opnext, Inc. Amended and Restated 2001
Long-Term Stock Incentive Plan (the “Plan”);
     WHEREAS, the Company has previously granted the Participant certain Stock
Appreciation Rights (“SARs”) pursuant to the Plan and one or more Stock
Appreciation Right Agreements between the Company and the Participant (the “SAR
Agreements”);
     WHEREAS, pursuant to that certain Opnext, Inc. Offer to Exchange Stock
Appreciation Rights for Amended Stock Appreciation Rights, dated as of May 17,
2007 (the “Offer”), the Participant has elected to exchange all of his or her
outstanding SARs for amended SARs which provide for payment upon exercise in a
number of whole shares of the Company’s common stock, in lieu of cash (the
“Amended SARs”), on the terms and conditions set forth in the Offer; and
WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to accept the exchange of the Participant’s
SARs in exchange for the Amended SARs pursuant to the Offer and the terms set
forth herein; and
     WHEREAS, the Company and the Participant desire to amend the SAR Agreements
as set forth herein to provide for payment to the Participant upon exercise of
the SAR in a number of whole shares of the Company’s common stock, in lieu of
cash, and to effectuate the exchange contemplated by the Offer.
     NOW THEREFORE, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto hereby amend each
SAR Agreement as follows:
      1.   Subsection 3(b)(iii) of each SAR Agreement is hereby amended and
restated in its entirety as follows:
      "(iii) Upon the Company’s determination that the SAR or any portion
thereof has been validly exercised, the Company shall issue to the Participant a
number of Shares having a Fair Market Value as of the exercise date equal to
(x) the excess of the Fair Market Value of a Share on the exercise date over the
Exercise Price per Share times (y) the number of Shares with respect to which
the SAR is exercised by the Participant. Amounts attributable to fractional
Shares issuable upon exercise shall be paid to the Participant in cash.”



--------------------------------------------------------------------------------



 



      2.   The following new Sections 7, 8, 9 and 10 are hereby added to each
SAR Agreement, and each subsequent section of the SAR Agreement shall be
renumbered accordingly:
      7.   Conditions to Issuance of Shares. The Company shall not be required
to issue or deliver any Shares issuable upon the exercise of the SAR or portion
thereof prior to fulfillment of all of the following conditions:
      (a)   The admission of such Shares to listing on all stock exchanges on
which the Company’s common stock is then listed;
      (b)   The completion of any registration or other qualification of such
Shares under any applicable law or under rulings or regulations of the
Securities and Exchange Commission or of any other governmental regulatory body,
which the Committee shall, in its absolute discretion, deem necessary or
advisable;
      (c)   The obtaining of any approval or other clearance from any state or
federal governmental agency which the Committee shall, in its absolute
discretion, determine to be necessary or advisable;
      (d)   The receipt by the Company of full payment of any applicable
withholding tax with respect to the exercise of the SAR, which payment may be in
one or more of the forms of consideration permitted under Section 6 of this
Agreement; and
      (e)   The lapse of such reasonable period of time following the exercise
of the SAR as the Committee may from time to time establish for reasons of
administrative convenience.
      8.   No Rights as Stockholder. The Participant shall not be, nor have any
of the rights or privileges of, a stockholder of the Company in respect of any
Shares issuable upon the exercise of any part of the SAR unless and until
certificates representing such shares shall have been issued by the Company to
the Participant or such Shares have been issued in uncertificated form and
recorded in the name of the Participant in the books and records of the
Company’s transfer agent.
      9.   Legend on Certificates. The certificates representing the Shares
issued upon exercise of the SAR shall be subject to such stop transfer orders
and other restrictions as the Committee may deem advisable under the Plan or the
rules, regulations, and other requirements of the Securities and Exchange
Commission, any stock exchange upon which such Shares are listed, and any
applicable laws, and the Committee may cause a legend or legends to be put on
any such certificates to make appropriate reference to such restrictions.
2



--------------------------------------------------------------------------------



 



      10.   Securities Laws. Upon the issuance of any Shares upon the exercise
of the SAR, the Participant will make or enter into such written
representations, warranties and agreements as the Committee may reasonably
request in order to comply with applicable securities laws or with this
Agreement.”
      3.   This Amendment shall be and is hereby incorporated in and forms a
part of each SAR Agreement.
      4.   Except as set forth herein, each SAR Agreement shall remain in full
force and effect.
[Signature Page Follows]
3



--------------------------------------------------------------------------------



 



        IN WITNESS WHEREOF, the parties hereto have executed this Amendment as
of the day and year first above written.
OPNEXT, INC.
By:  
______________________________________________
Name:  
Title:  
PARTICIPANT
By:  
______________________________________________
[name]
S-1